                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              3:18-cr-379-MOC-DSC-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                            ORDER
WINSTON MEDLEY,                        )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s pro se letter Motion to Appoint

Counsel for Compassionate Release/Reduction of Sentence, Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 31). Defendant, an inmate at FSL Jesup in Jesup,

Georgia, seeks a reduction of his sentence based on the COVID-19 pandemic, stating that he has

been diagnosed with “asthma and high blood pressure” and that the staff at FSL Jesup are not

following CDC recommendations. He alleges that the prison does not provide adequate soap, that

staff do not wear personal protective equipment while in close quarters with inmates, that

overcrowding has made social distancing impossible, and that prisoners diagnosed with COVID-

19 have been housed at various times with healthy prisoners.

       Furthermore, to the extent Defendant seeks appointment of counsel to assist him with

pursuing his motion for compassionate release, there is no general constitutional right to

appointed counsel in post-conviction proceedings. See Pennsylvania v. Finley, 481 U.S. 551,

555 (1987); United States v. Williamson, 706 F.3d 405, 416 (4th Cir. 2013). Instead, the Court

has discretion to appoint counsel in proceedings under 18 U.S.C. § 3582(c) if the interests of

justice so require. See United States v. Legree, 205 F.3d 724, 730 (4th Cir. 2000); see also

United States v. Reed, 482 F. App’x 785, 786 (4th Cir. 2012); cf. 18 U.S.C. § 3006A(a)(2)(B)




      Case 3:18-cr-00379-MOC-DCK Document 32 Filed 10/23/20 Page 1 of 2
(providing interests of justice standard for appointment of counsel in similar post-conviction

proceedings). Here, Defendant has alleged that he has significantly reduced access to the

prison’s law library due to COVID-19 and that he needs counsel in order to access his medical

records.

                                            ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to Defendant’s motion. (Doc. No. 31).




                                                 Signed: October 23, 2020




      Case 3:18-cr-00379-MOC-DCK Document 32 Filed 10/23/20 Page 2 of 2
